—In an action, inter alia, pursuant to RPAPL article 15, to declare that the plaintiffs are owners of a certain piece of real property by adverse possession and for related injunctive relief, the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Golden, J.), dated September 13, 1993, as denied their motion for a preliminary injunction.
Ordered that the order is affirmed insofar as appealed from, with costs.
To obtain a preliminary injunction, the movants must show *569a probability of success on the merits, danger of irreparable injury in the absence of an injunction, and a balance of the equities in their favor (see, Aetna Ins. Co. v Capasso, 75 NY2d 860, 862; Betancourt v City of New York, 194 AD2d 759). Because the plaintiffs could be adequately compensated by money damages for any trespass to their property, they failed to show that they would suffer irreparable injury if the injunction were not granted in this case (see, McLaughlin, Piven, Vogel v Nolan & Co., 114 AD2d 165, 174). Thus, the Supreme Court did not improvidently exercise its discretion in denying the motion (see, Allmacher v Digiacomo, 153 AD2d 651). Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.